878 F.2d 379Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dwight Novell DEAN, Plaintiff-Appellant,v.BALTIMORE CITY JAIL, Paul J. Davis, Warden, Lt. Elliott,Sgt. Green, Charlie Babbs, Officer, Defendants-Appellees.
No. 89-6527.
United States Court of Appeals, Fourth Circuit.
Submitted March 31, 1989.Decided June 20, 1989.

Dwight Novell Dean, appellant pro se.
Benjamin L. Brown, Michael G. Raimondi, City Solicitor's Office, J. Shawn Alcarese, Baltimore City Law Department, for appellees.
Before WIDENER, K.K. HALL, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Dwight Novell Dean appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Dean v. Baltimore City Jail, C/A No. 87-405-K (D.Md. Jan. 12, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not aid the decisional process.


2
AFFIRMED.